Cole, Judge:
This appeal for reappraisement of a shipment of pressed caviar, exported from Egypt and entered at the port of New York in September 1939, has been submitted for decision on a written stipulation, filed December 16, 1943, wherein the parties agree that the proper basis for appraisement is foreign value, as defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (c)), and that such value is 20 shillings per kilo, net, packed. .
On the stipulated facts, I hold foreign value to be the proper dutiable value of the merchandise in question, such value being as hereinabove set forth. Judgment will be rendered accordingly.